I concur in the result, but am not satisfied to rest the decision of the case wholly on the provisions of section 1023, Revised Codes 1921, as amended by Chapter 18, Laws of 1923.
In my judgment, the legislative assembly by the enactment of[6]  section 95 of Chapter 148, Laws of 1931, did not intend to confer upon the board of county commissioners any such arbitrary power as a casual reading of that section might indicate. Rather, it seems to me that the lawmaking body must have had in contemplation such other sections of the school law as are inpari materia with that section, and the rule that such statutes must be construed together, all thereof being given effect if it be possible to do so.
Chapter 148 contains section 37, which provides that whenever the interests of any school district require it, the board of trustees of the district, with the approval of the superintendent of public instruction, may establish a high school and make the necessary provision for its quarters, equipment, and teaching force in the manner provided in the section next following. This may be done without reference to the authority of the board of county commissioners. And yet the board of county commissioners, if they are given the arbitrary power indicated in section 95, may immediately consolidate the new high school with another, subject only to the approval of the state superintendent of public instruction; no provision being made respecting quarters, equipment, and teaching force which the trustees have supplied for the newly created high school.
Moreover, while many sections of the Revised Codes of 1921 and of Session Acts are repealed by section 111 of *Page 225 
Chapter 148, section 1034, Revised Codes 1921, which provides for the consolidation of two or more school districts, either by the formation of a new district, or by the annexation of one or more districts to an existing district, and which prescribes the procedure in the event of such consolidation, was permitted to stand unchanged. Section 1034, supra, provides for the consolidation of districts pursuant to notice given to the people and after a vote of the electors affected thereby. It provides also for trustees to serve the consolidated district, for the vesting of title to schoolhouses and sites in the newly consolidated district, and makes provision that bonded indebtedness in any district merged by consolidation shall be assumed by the consolidated district. And section 110 of Chapter 148 provides that "all high schools of the State shall be regulated and governed by the general school laws of the State in any case for which provision is not made in this code."
Again, it is difficult to believe that the legislators intended to confer upon the county commissioners the arbitrary power indicated in section 95, for they must have foreseen that a result comparable to that which is presented in this case inevitably would occur. We have here two public corporations, the Harrison district and the Pony district, each maintaining a high school. What the commissioners assumed to do was not to create a consolidated district to be governed by trustees chosen from the consolidated district, but to eliminate the Pony high school and to maintain the Harrison high school, which necessarily would be governed by the trustees of the Harrison district to the exclusion of those of the Pony district. This is not in harmony with the provisions of section 1034. The commissioners did not make any provision for the disposition of the property belonging to the Pony high school, nor for the additional burden imposed upon the Harrison district. They made their order without notice to anyone affected by the attempted consolidation. Neither the trustees, the patrons of the school, nor the electors of the respective districts appear to have been consulted. *Page 226 
Conceding that the legislative assembly has plenary power to pass a workable law empowering the board of county commissioners to consolidate high schools, with or without the approval of the superintendent of public instruction, and that the consolidation of high schools is highly desirable in the interests of economy and efficiency, I am persuaded that in view of the general policy governing the schools, as evidenced by the school laws taken as a whole, the law-making body had not the intention to grant the power exercised by the board of county commissioners in this instance.
Section 95 does not contain within itself, nor does it refer to, any procedural directions to carry into effect its purpose; and that such directions will be found necessary cannot well be gainsaid.
It has been suggested that, without nullifying any other provision of the school law, effect can be given to section 95 by holding that the legislature merely designated the board of county commissioners as a tribunal to determine all questions involved in the consolidation of two or more high schools, and to make the order of consolidation in conformity with the law regulating the consolidation of school districts in general. Whether this view can be sustained is not necessary to this decision. The enactment of section 95 has thrown the law respecting the consolidation of high schools into a confusion which should be removed by the legislative assembly which is soon to convene.